Title: To Benjamin Franklin from Ferdinand Weisheim, 10 February 1778: résumé
From: Weisheim, Ferdinand
To: Franklin, Benjamin


<Cologne, February 10, 1778, in French: I have waited for a chance to convince you of my zeal for your service, and now hear that you have cordially received a young man from Aixla-Chapelle. God has endowed me with few of this world’s goods, but has trained me in jurisprudence, arithmetic and accounting; if you have any employment for me, I will furnish my credentials.>
